                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       CRAIG CRANDALL,                                   Case No.17-cv-03680-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                         EXPERT SITE INSPECTION
                                  10

                                  11       STARBUCKS CORPORATION,                            Re: Dkt. No. 68
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court having considered the arguments of the parties as reflected in the joint

                                  14   submission and as stated during the hearing on May 7, 2019, orders as follows:

                                  15          Plaintiff Craig Crandall may have his expert conduct a further inspection of the Starbucks

                                  16   store that is the subject of this action. The inspection will be limited to the alleged violations

                                  17   stated in the First Amended Complaint (Dkt. No. 48), and will be further limited to any changes to

                                  18   the store made in or after February 2019 that relate to those alleged violations. Counsel shall

                                  19   confer promptly to ensure that the further inspection is conducted at the earliest opportunity. Mr.

                                  20   Crandall’s counsel may accompany the expert on the inspection. If Mr. Crandall’s expert

                                  21   anticipates offering expert testimony about the alleged violations based on his further inspection of

                                  22   the store, he must serve a supplemental expert report on defendant Starbucks no later than seven

                                  23   days following completion of the further inspection.1 Starbucks indicates that it may seek leave of

                                  24   Court to serve a rebuttal to such supplemental expert report. If, after conferring, the parties agree

                                  25   that such leave is warranted, they may file a stipulation to that effect; if they disagree, they may

                                  26
                                  27   1
                                         If the supplemental expert report covers matters that Starbucks contends should have been
                                  28   included in the initial expert report, Starbucks may object to proposed expert testimony on that
                                       ground by filing a pretrial motion in limine.
                                   1   submit the question to the Court for resolution using the Court’s discovery dispute procedures.

                                   2          IT IS SO ORDERED.

                                   3   Dated: May 7, 2019

                                   4

                                   5
                                                                                                   VIRGINIA K. DEMARCHI
                                   6                                                               United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
